Order, Supreme Court, New York County, entered on July 9, 1971, unanimously reversed, on the law, the motion to punish for contempt is denied; and appellant shall recover of petitioner-respondent $30 costs and disbursements of this appeal. No certified copy of the contempt order was purported to be served on Therese Perry, as specifically required by CPLR 5104. In dealing with contempt, it is most essential there be certainty that the proper person cited actually receive notice. (See 5 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5104.13, pp. 51-52.) Appeal from order, Supreme Court, New York County, entered September 13, 1971, denying motion for a rehearing, unanimously dismissed as academic, without costs and without disbursements. Concur — Stevens, P. J., McGivern, Murphy, Capozzoli and Macken, JJ.